Exhibit 10.1

 

 

Notice of Grant of Option

and

Terms and Conditions of Option

 

 

 

Grantee:

   [Name]    Option Number:    [_________]    [Address]    Plan:    2013   
[Address]    ID:    [_________]

 

 

Effective [            ] (the “Award Date”), you (the “Grantee”) have been
granted a nonqualified option (the “Option”) to buy [            ] Ordinary
Shares1 of Norwegian Cruise Line Holdings Ltd. (the “Company”) at a price of
$[            ] per share1 (the “Exercise Price”).

The aggregate Exercise Price of the shares subject to the Option is
$[            ].1

The Option will expire on [            ], 2020 (the “Expiration Date”).1,2

Vesting Schedule:

Time-Based Options: [Fifty percent (50%)] of the total number of Ordinary Shares
subject to the Option (the “Time-Based Options”) will be or become vested as
follows:2

 

Number of Ordinary Shares

Subject to the Option

  

Time-Based Vesting Schedule

[_____]

   This number of Time-Based Options will be fully vested on the Award Date.

[_____]

   This number of Time-Based Options will vest in substantially equal annual
installments on each of [Insert Vesting Dates]

[_____]

   This number of Time-Based Options will vest in substantially equal annual
installments on each of [Insert Vesting Dates]

[_____]

   This number of Time-Based Options will vest in substantially equal annual
installments on each of [Insert Vesting Dates]

 

Performance-Based Options: [Fifty percent (50%)] of the total number of Ordinary
Shares subject to the Option (the “Performance-Based Options”) will vest upon
the occurrence of a Realization Event (as defined below) based on the amount of
Realized Cash (as defined below) received by the Investor (as defined below) in
that Realization Event as follows:2

 

If the Realized Cash Exceeds the

Following Multiple of Invested Capital

 

Then the Following Number of Performance-

Based Options will Vest

1x

  [_____]

2x

  [_____]

[2.25x]

  [_____]

The Investor’s receipt of Realized Cash in any prior Realization Event(s) shall
be aggregated with any Realized Cash received in any subsequent Realization
Event when determining whether the multiples of Invested Capital listed in the
table above have been achieved upon any Realization Event (e.g., to the extent
any Performance-Based Options have not vested upon the occurrence of a
Realization Event, such Performance-Based Options shall (subject to Section 5 of
the Terms (as defined below) and Section 7.2 of the Plan) continue

 

1  Subject to adjustment under Section 7.1 of the Plan.

2 

Subject to early termination under Section 5 of the Terms and Section 7.2 of the
Plan.



--------------------------------------------------------------------------------

to be eligible to vest upon a subsequent Realization Event as long as the
Investor still holds Investments). The Administrator shall determine whether the
multiples of Invested Capital listed in the table above have been achieved upon
any Realization Event. In no event shall more than the number of
Performance-Based Options set forth in the table above vest based on the
Realized Cash received by the Investor in any and all Realization Events. Any
Performance-Based Options that are unvested following a Realization Event where
the Investor sells or otherwise transfers 100% of the Investments then held by
the Investor shall automatically terminate and be forfeited as of the date of
such Realization Event.

Upon a Sale of the Company (as such term is defined in the Amended and Restated
Shareholders’ Agreement of the Company dated as of January [__], 2013, as
amended), (a) all of your then-outstanding Time-Based Options will be treated as
provided for in Section 7.2 of the Plan; and (b) with respect to any of your
then-outstanding and unvested Performance-Based Options, the vesting of such
Performance-Based Options will be determined based on the achievement of the
Investor’s multiples of Invested Capital as of the date of the Sale of the
Company in accordance with the provisions of this Notice of Grant, and any such
Performance-Based Options that are unvested after giving effect to such
determination will automatically terminate and be forfeited as of such date. Any
Performance-Based Options that are vested as of the date of the Sale of the
Company after giving effect to the determination in the preceding sentence will
be treated as provided for in Section 7.2 of the Plan.

For purposes of this Notice of Grant, the following definitions shall apply:

“Realization Event” means any receipt of cash dividends, distributions or sale
proceeds by the Investor with respect to its Investments (other than as a result
of a sale or other transfer to another Person that is also an Investor). For
purposes of clarity, Realization Events shall include, without limitation, any
sale or other transfer of an Investment by the Investor in exchange for cash to
a Person that is not an Investor, any ordinary or extraordinary cash dividends
received by the Investor with respect to an Investment and any other cash
distributions received by the Investor with respect to an Investment.

“Realized Cash” means the amount of cash dividends, distributions or sale
proceeds received by the Investor on a Realization Event.

“Investor” means (i) AAA Guarantor Co-Invest VI (B), L.P., AIF VI NCL (AIV),
L.P., AIF VI NCL (AIV II), L.P., AIF VI NCL (AIV III), L.P., AIF VI NCL (AIV
IV), L.P., Apollo Overseas Partners (Delaware) VI, L.P., Apollo Overseas
Partners (Delaware 892) VI, L.P., Apollo Overseas Partners VI, L.P., and Apollo
Overseas Partners (Germany) VI, L.P., together with (ii) each of their
respective affiliates, and together with (iii) any other investment fund or
vehicle managed by Apollo Global Management, LLC or any of its affiliates.
Investor shall not include Star NCLC Holdings Ltd., TPG Viking L.P., TPG Viking
AIV I, L.P., TPG Viking AIV II, L.P., TPG Viking AIV III, L.P. and any successor
investment fund or vehicle to any of these entities.

“Investment” means any investment by the Investor in the equity of the Company,
its subsidiaries or any of their respective successor entities, whether in the
form of ordinary shares of the Company or otherwise (including, for purposes of
clarity, any Investments that may be made after the Award Date). If any
Investment is exchanged for or converted into a different type of security
(other than cash), such different security shall also be considered an
Investment. Notwithstanding the foregoing, the ordinary shares of NCL
Corporation Ltd. originally purchased by the Investor that were subsequently
purchased by investment funds or vehicles affiliated with TPG shall not be
considered Investments for purposes of this Notice of Grant.

“Invested Capital” means the aggregate U.S. dollar value of all Investments made
by the Investor. The U.S. dollar value of each Investment shall be measured at
the time any such Investment was originally made by the Investor.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a corporation, an association, a joint stock company,
a limited liability company, a trust, a joint venture, an unincorporated
organization, and a governmental entity or any department, agency or political
subdivision thereof.

 

 



--------------------------------------------------------------------------------

By your signature and the Company’s signature below, you and the Company agree
that the Option is granted under and governed by the terms and conditions of the
Company’s 2013 Performance Incentive Plan (the “Plan”) and the Terms and
Conditions of Nonqualified Option (the “Terms”), which are attached and
incorporated herein by this reference. This Notice of Grant of Option, together
with the Terms, will be referred to as your Option Agreement. The Option has
been granted to you in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to you. Capitalized terms are
defined in the Plan if not defined herein or in the Terms. You acknowledge
receipt of a copy of the Terms, the Plan and the Prospectus for the Plan.

 

 

 

           

Norwegian Cruise Line Holdings Ltd.

      Date                  

[Grantee Name]

      Date



--------------------------------------------------------------------------------

NORWEGIAN CRUISE LINE HOLDINGS LTD.

2013 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF NONQUALIFIED OPTION

 

1. General.

These Terms and Conditions of Nonqualified Option (these “Terms”) apply to a
particular option (the “Option”) if incorporated by reference in the Notice of
Grant of Option (the “Grant Notice”) corresponding to that particular grant. The
recipient of the Option identified in the Grant Notice is referred to as the
“Grantee.” The per share exercise price of the Option as set forth in the Grant
Notice is referred to as the “Exercise Price.” The effective date of grant of
the Option as set forth in the Grant Notice is referred to as the “Award Date.”
The exercise price and the number of shares covered by the Option are subject to
adjustment under Section 7.1 of the Plan.

The Option was granted under and subject to the Norwegian Cruise Line Holdings
Ltd. 2013 Performance Incentive Plan (the “Plan”). Capitalized terms are defined
in the Plan if not defined herein. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option.

 

2. Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.

 

  • Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  • No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.

 

  • Minimum Exercise. No fewer than 100 Ordinary Shares (subject to adjustment
under Section 7.1 of the Plan) may be purchased at any one time, unless the
number purchased is the total number at the time exercisable under the Option.

 

  • Nonqualified Option. The Option is a nonqualified option and is not, and
shall not be, an incentive stock option within the meaning of Section 422 of the
Code.

 

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 5 below or under the Plan.



--------------------------------------------------------------------------------

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Company or any Subsidiary,
interferes in any way with the right of the Company or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Company or any Subsidiary to increase or decrease the Grantee’s other
compensation. Nothing in this Option Agreement, however, is intended to
adversely affect any independent contractual right of the Grantee without
his/her consent thereto.

 

4. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Administrator may require pursuant to such
administrative exercise procedures as the Administrator may implement from time
to time) of:

 

  • a written notice stating the number of Ordinary Shares to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 

  • payment in full for the Exercise Price of the shares to be purchased in
cash, check or by electronic funds transfer to the Company;

 

  • any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

  • satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):

 

  • notice and third party payment in such manner as may be authorized by the
Administrator;

 

  • in Ordinary Shares already owned by the Grantee, valued at their fair market
value (as determined under the Plan) on the exercise date;

 

  • a reduction in the number of Ordinary Shares otherwise deliverable to the
Grantee (valued at their fair market value on the exercise date, as determined
under the Plan) pursuant to the exercise of the Option; or

 

  • a “cashless exercise” with a third party who provides simultaneous financing
for the purposes of (or who otherwise facilitates) the exercise of the Option.

 

5. Early Termination of Option.

5.1 Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration Date” set forth in the
Grant Notice (the “Expiration Date”).

5.2 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 7.2 of the Plan.



--------------------------------------------------------------------------------

5.3 Termination of Option upon a Termination of Grantee’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee ceases to be employed by or ceases
to provide services to the Company or a Subsidiary, the following rules shall
apply (the last day that the Grantee is employed by or provides services to the
Company or a Subsidiary is referred to as the Grantee’s “Severance Date”):

 

  • other than as expressly provided below in this Section 5.3, (a) the Grantee
will have until the date that is 3 months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

 

  • if the termination of the Grantee’s employment or services is the result of
the Grantee’s death or Total Disability (as defined below), (a) the Grantee (or
his beneficiary or personal representative, as the case may be) will have until
the date that is 12 months after the Grantee’s Severance Date to exercise the
Option (or portion thereof) to the extent that it was vested on the Severance
Date, (b) the Option, to the extent not vested on the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 12-month period following the Severance Date and not exercised during
such period, shall terminate at the close of business on the last day of the
12-month period.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee continues to render employment or services
for purposes of this Option Agreement.

 

6. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.6 of the Plan.

 

7. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Grantee at the address last reflected on the Company’s
payroll records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be delivered in person
or shall be enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government. Any such notice shall be given only when received, but
if the Grantee is no longer employed by the Company or a Subsidiary, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 7.

 

8. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the



--------------------------------------------------------------------------------

Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

 

9. Entire Agreement.

This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. The Plan and this
Option Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Grantee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

10. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of Bermuda without regard to conflict of law principles
thereunder.

 

11. Effect of this Agreement.

Subject to the Company’s right to terminate the Option pursuant to Section 7.2
of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Company.

 

12. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

13. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

14. Clawback Policy.

The Option is subject to the terms of the Company’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require forfeiture of the Option and repayment or forfeiture of any Ordinary
Shares or other cash or property received with respect to the Option (including
any value received from a disposition of the shares acquired upon exercise of
the Option).

 

15. Profits Units Award.

If the Grantee was previously awarded one or more awards of profits units
(“Profits Units”) under the Profits Sharing Agreement for NCL Corporation Ltd.,
the Grantee’s acceptance of the Option shall constitute the Grantee’s consent to
the treatment of such Profits Units in connection with the Company’s



--------------------------------------------------------------------------------

initial public offering and to the adoption of the Amended and Restated United
States Tax Agreement for NCL Corporation Ltd. and the Exchange Agreement for NCL
Corporation Ltd. annexed thereto.

 

16. No Advice Regarding Grant.

The Grantee is hereby advised to consult with his or her own tax, legal and/or
investment advisors with respect to any advice the Grantee may determine is
needed or appropriate with respect to the Option (including, without limitation,
to determine the foreign, state, local, estate and/or gift tax consequences with
respect to the Option and any shares that may be acquired upon exercise of the
Option). Neither the Company nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Option Agreement) or recommendation with respect to the
Option. Except for the withholding rights contemplated by Section 4 above and
Section 8.5 of the Plan, the Grantee is solely responsible for any and all tax
liability that may arise with respect to the Option and any shares that may be
acquired upon exercise of the Option.